IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 117

                                                                APRIL TERM, A.D. 2022

                                                                     September 26, 2022

 DELORES M. STATZER,

 Appellant
 (Plaintiff),

 v.                                                         S-22-0016

 LONNIE D. STATZER,

 Appellee
 (Defendant).

                    Appeal from the District Court of Laramie County
                        The Honorable Steven K. Sharpe, Judge

Representing Appellant:
      Joshua J. Merseal, Merseal Law, LLC, Laramie, Wyoming.

Representing Appellee:
      Alexander K. Davison and Patrick D. Kent, Patton & Davison LLC, Cheyenne,
      Wyoming. Argument by Mr. Kent.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] Delores M. Statzer filed suit against her son, Lonnie D. Statzer, seeking title to a
parcel of property in Laramie County he acquired when he exchanged it for a parcel of
property in Carbon County—a parcel his parents deeded to him years prior. Delores
alleged claims for unjust enrichment, constructive trust, and quiet title. Both parties moved
for summary judgment. Delores now appeals the district court’s grant of summary
judgment to Lonnie on all three claims. We affirm.

                                             ISSUE

[¶2]   We restate the issue:

                      Is Lonnie entitled to summary judgment on Delores’
                      claims for unjust enrichment, constructive trust, and
                      quiet title?

                                             FACTS

[¶3] This case involves a dispute over family property. Through two quitclaim deeds—
one in 2015 and one in 2016 1—Delores and Duwayne Statzer conveyed a parcel of land in
Carbon County (the Carbon County property) to their son, Lonnie Statzer. Both deeds
identified Delores and Duwayne as “Grantor” and Lonnie as “Grantee,” and the 2016 deed
stated “neither the Grantor nor any other person . . . shall or will hereafter claim or demand
any right or title to the subject property or any part thereof[.]” The 2015 deed was for $0;
the 2016 deed specified that Lonnie paid $10 in consideration.

[¶4] Delores and Duwayne continued utilizing and controlling the Carbon County
property in certain ways over the next few years. They leased the property to a power
company, accepted payments on the lease, and at one point signed an option contract for
sale of the property. They also paid the property taxes. Duwayne passed away in January
2019.

[¶5] In Spring 2019, Lonnie traded the Carbon County property for a parcel of property
in Laramie County (the Laramie County property), accepting the Laramie County property
via a special warranty deed. Following this transaction, the relationship between Lonnie
and Delores deteriorated. This deterioration is evidenced by a seven page letter Lonnie
wrote to Delores in June 2019, in which he discussed his understanding of both property
transactions, his belief Duwayne wanted him to acquire the Laramie County property,


1
 The 2016 deed included the N1/2SW1/4 portion of the property, which had been omitted from the 2015
deed.


                                                1
Delores’ “lies [and] rumors” about him and favoritism toward her other son, and Delores’
repeated demands for title to the Laramie County property.

[¶6] In August 2019, Delores sent Lonnie a letter, through her attorney, demanding he
“return [] legal ownership” of the Laramie County property. When Lonnie refused, Delores
filed suit against him.

[¶7] Delores’ complaint sought legal title to the Laramie County property, asserting
claims for unjust enrichment, constructive trust, and quiet title. In an accompanying
affidavit, she stated:

                 • she and Duwayne acquired certain property during their
                   marriage; 2

                 • “in an uncounseled attempt at estate planning,” they
                   transferred a property to each of their children;

                 • the understanding on transferring these properties was that
                   the children would receive “title only and [she and
                   Duwayne] would retain possession and control of the
                   properties”;

                 • “in accordance with this plan,” she and Duwayne
                   transferred the Carbon County property to Lonnie;

                 • after Duwayne died, Lonnie traded the Carbon County
                   property for property in Laramie County;

                 • she and Duwayne “paid all the property taxes and fees
                   associated with the Carbon County property”;

                 • Lonnie knew the Carbon County property “was not his to
                   control”;

                 • Lonnie admitted “he did not believe the property was his
                   and that it belonged to [her]” in his June 2019 letter; and

                 • Lonnie was “preventing [her] from controlling, accessing,
                   owning or possessing the Laramie County property.”



2
    Charles E. Terry conveyed the Carbon County property to Delores and Duwayne in November 2002.


                                                   2
Lonnie responded, generally denying her claims, and asserting several affirmative
defenses.

[¶8] After completing discovery, Lonnie moved for summary judgment on all three of
Delores’ claims, and Delores moved for summary judgment on her unjust enrichment and
constructive trust claims. In support of his motion, Lonnie submitted a Rule 56.1 statement
of facts, deeds for the Carbon County and Laramie County properties, and Delores’
responses to his first set of interrogatories, requests for admissions, and requests for
production. In support of her motion, Delores submitted a Rule 56.1 statement of facts,
deeds and other documents related to the Carbon County property, deeds and related
documents for the Laramie County property, Lonnie’s June 2019 letter, Lonnie’s admission
that he wrote the letter, her affidavit, her August 2019 letter to Lonnie, and Lonnie’s
responses to her requests for production. Following a hearing, the district court awarded
summary judgment to Lonnie on all three claims. Delores appealed.

                                STANDARD OF REVIEW

[¶9] W.R.C.P. 56(a) states “[t]he court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.”

[¶10] We review a district court’s summary judgment ruling de novo. Spence v. Sloan,
2022 WY 96, ¶ 22, 515 P.3d 572, 579 (Wyo. 2022) (citing Miller v. Sweetwater Cnty. Sch.
Dist. #1, 2021 WY 134, ¶ 13, 500 P.3d 242, 246 (Wyo. 2021)).

              We . . . afford no deference to the district court’s ruling.
              Thornock v. PacifiCorp, 2016 WY 93, ¶ 10, 379 P.3d 175, 179
              (Wyo. 2016). This Court reviews the same materials and uses
              the same legal standard as the district court. Id. The record is
              assessed from the vantage point most favorable to the party
              opposing the motion . . . , and we give a party opposing
              summary judgment the benefit of all favorable inferences that
              may fairly be drawn from the record. Id. A material fact is one
              that would have the effect of establishing or refuting an
              essential element of the cause of action or defense asserted by
              the parties. Id.

Id. (quoting Miller, ¶ 13, 500 P.3d at 246).

[¶11] As to the burdens on the parties:

              The party moving for summary judgment bears the burden of
              establishing a prima facie case and showing there is no genuine


                                               3
              dispute as to any material fact and the movant is entitled to
              judgment as a matter of law. Once that burden is met, the
              opposing party is obligated to respond with materials beyond
              the pleadings to show a genuine issue of material fact. When
              the moving party does not have the ultimate burden of
              persuasion, it establishes a prima facie case for summary
              judgment by showing a lack of evidence on an essential
              element of the opposing party’s claim.

Id. ¶ 23, 515 P.3d at 579 (quoting Miller, ¶ 14, 500 P.3d at 246).

                                        DISCUSSION

[¶12] Delores contends the district court erred by granting summary judgment to Lonnie
because, at the very least, there are genuine issues of material fact on all three of her claims.
At best, she contends, the district court should have granted her summary judgment on her
unjust enrichment and constructive trust claims. On our de novo review, we agree with the
district court that Lonnie is entitled to summary judgment on all three claims.

       Unjust Enrichment

[¶13] “Unjust enrichment (or quantum meruit) is an equitable remedy which implies a
contract so that one party may recover damages from another.” Electrical Wholesale
Supply Co., Inc. v. Fraser, 2015 WY 105, ¶ 27, 356 P.3d 254, 261 (Wyo. 2015) (quoting
Bowles v. Sunrise Home Center, Inc., 847 P.2d 1002, 1004 (Wyo. 1993)). The plaintiff
must prove:

              (1) Valuable services were rendered, or materials furnished,

              (2) to the party to be charged,

              (3) which services or materials were accepted, used and
              enjoyed by the party, and,

              (4) under such circumstances which reasonably notified the
              party to be charged that the plaintiff, in rendering such services
              or furnishing such materials, expected to be paid by the party
              to be charged. Without such payment, the party would be
              unjustly enriched.

Id. (quoting Bowles, 847 P.2d at 1004).




                                                4
[¶14] The fourth element of an unjust enrichment claim includes two separate
requirements. Jacoby v. Jacoby, 2004 WY 140, ¶ 12, 100 P.3d 852, 856 (Wyo. 2004); see
also Nuhome Invs., LLC v. Weller, 2003 WY 171, ¶ 22, 81 P.3d 940, 948 (Wyo. 2003);
Elec. Wholesale Supply, ¶ 34, 356 P.3d at 263. First, the plaintiff must prove “the
circumstances were such that the [defendant] was reasonably notified that the [plaintiff]
expected to be paid[.]” Jacoby, ¶ 12, 100 P.3d at 856 (quoting Nuhome, ¶ 22, 81 P.3d at
948). An “express demand for payment” is not required. Redland v. Redland, 2012 WY
148, ¶ 146, 288 P.3d 1173, 1205 (Wyo. 2012). Second, the plaintiff must prove the
defendant would be unjustly enriched if the plaintiff is not paid. Jacoby, ¶ 12, 100 P.3d at
856 (quoting Nuhome, ¶ 22, 81 P.3d at 948).

[¶15] In his summary judgment memorandum, Lonnie argued there was no evidence the
Carbon County property was conveyed to him under circumstances reasonably notifying
him that Delores expected to be paid for the Carbon County property. We conclude Lonnie
met his prima facie burden by showing a lack of evidence on this requirement. Delores
therefore had to come forward with evidence supporting the reasonable notification
requirement. She did not.

[¶16] Delores argued Lonnie was wrong on the facts and the law. On the facts, she
asserted Lonnie’s June 2019 letter created a genuine issue of material fact because Lonnie
knew she and Duwayne wanted the Carbon County property back:

              Dad said he didn’t want to sell the [Carbon County] property
              but he would trade for some deer or elk property with tags. No
              one in the family said a word while this process was going on
              over [three] proposed properties. As soon as they offered this
              new property and I told you [and] Dad all hell broke loose,
              why? Because David wanted it [and] by God you were going
              to get it for him. You both kept saying you wanted you[r] name
              back on the [Carbon County] land.

She further asserted her August 2019 letter demanding Lonnie return the Laramie County
property to her created a genuine issue of material fact.

[¶17] We conclude neither letter created a genuine issue of material fact whether the
Carbon County property was conveyed to Lonnie under circumstances reasonably
notifying him that Delores expected to be paid for the property. Lonnie’s letter supported
that Delores and Duwayne demanded the Carbon County property back sometime after
Lonnie began exploring the possibility of trading it for different property. Delores’ letter
supported that she demanded Lonnie give her the Laramie County property in August 2019,
years after the Carbon County property was conveyed to him. These after-the-fact
demands for the Carbon County and Laramie County properties have nothing to do with



                                             5
whether Lonnie was reasonably notified Delores expected to be paid for the property when
she and Duwayne conveyed the Carbon County property to him in 2015 and 2016.

[¶18] On the law, Delores focused on the fourth element’s second requirement—unjust
enrichment—to the exclusion of the first requirement—reasonable notification of an
expectation of payment. In the district court, as on appeal, she emphasized our statements
in Redland that “analysis of the fourth element of an unjust enrichment claim does not rest
on an express demand for payment”; “[e]lement four is the heart of an unjust enrichment
claim”; and “[t]he receipt of a benefit must be unjust” to the defendant. Redland, ¶ 146,
288 P.3d at 1205–06 (quoting Jacoby, ¶ 13, 100 P.3d at 856). In emphasizing these
statements, Delores seems to suggest the fourth element requires only proof of unjust
enrichment. However, as explained above, the fourth element includes two separate
requirements, Jacoby, ¶ 12, 100 P.3d at 856, both of which were met in Redland, ¶¶ 145–
49, 288 P.3d at 1205–07.

[¶19] Lonnie made his prima facie case by showing there was no evidence that when title
to the Carbon County property was conveyed to him, he was reasonably notified Delores
expected payment for the property. And, as shown, Delores failed to come forward with
evidence Lonnie was reasonably notified. Lonnie was therefore entitled to summary
judgment on Delores’ unjust enrichment claim.

       Constructive Trust

[¶20] “A constructive trust arises by construction of the court when equity so demands.”
Baker v. Ayres & Baker Pole & Post, Inc., 2005 WY 97, ¶ 26, 117 P.3d 1234, 1242 (Wyo.
2005) (citing Rossel v. Miller, 2001 WY 60, ¶ 13, 26 P.3d 1025, 1028 (Wyo. 2001)). “It
is an equitable remedy imposed to compel a person who unfairly holds a property interest
to hold property in trust for the person for whom in equity and good conscience it should
be held.” Id. (citing Rossel, ¶ 13, 26 P.3d at 1028). Stated differently,

              “A constructive trust is the formula through which the
              conscience of equity finds expression. When property has
              been acquired in such circumstances that the holder of legal
              title may not in good conscience retain the beneficial interest,
              equity converts him into a trustee.”

Id. (quoting Rossel, ¶ 19, 26 P.3d at 1029).

[¶21] “To warrant imposition of a constructive trust,” the plaintiff must prove three
elements: “a promise, either express or implied; a transfer made in reliance on that promise;




                                               6
and unjust enrichment.” 3 Id. (citing Rossel, ¶ 13, 26 P.3d at 1028). As to the third element,
“unjust enrichment occurs when ‘a party receives something of value without payment,
which was accepted and used so as to unjustly enrich the recipient of the goods or
services.’” Baker v. Ayres & Baker Pole & Post, Inc., 2007 WY 185, ¶ 17, 170 P.3d 1247,
1252 (Wyo. 2007) (quoting McNeill Family Trust v. Centura Bank, 2003 WY 2, ¶ 26, 60
P.3d 1277, 1288 (Wyo. 2003)). Each constructive trust claim is unique and should be
decided on its “particular facts, circumstances, and conditions.” 90 C.J.S. Trusts § 182,
Westlaw (Aug. 2022 update) (“No exhaustive catalog can be made of the types of wrongful
retention of property which have moved courts to decree a constructive trust; wherever
equity finds such a wrongful holding, it will give relief, whether the type of injustice be
new or old.” (footnote omitted)).

[¶22] The Restatement (First) of Restitution § 160, Westlaw (May 2022 update) states
that “[w]here property is held by one person upon a constructive trust for another, and the
constructive trustee by the wrongful disposition of the property acquires other property, he
holds the property so acquired upon a constructive trust[.]” See also Bogert’s The Law of
Trusts and Trustees § 471, Westlaw (June 2022 update) (“If the property has been sold, the
trust attaches to the proceeds held by the defendant, or to other property held by the
defendant into which the original property or its proceeds can be traced.” (footnotes
omitted)). Thus, Delores’ constructive trust claim would survive summary judgment if she
could show that when she and Duwayne conveyed the Carbon County property to Lonnie
there was an express or implied promise Lonnie would reconvey the Carbon County
property back to them, and that she and Duwayne conveyed the property to Lonnie in
reliance on such promise. Cf. Thomasi, 660 P.2d 806 (agreeing there was sufficient
evidence to impose a constructive trust where Ms. Bainbrich conveyed real property to her
friends for sham consideration in an effort to place the property beyond the reach of
creditors and pursuant to an agreement they would reconvey the property to her when any
risk of her losing the property had passed, the threat had long passed, and the friends never
reconveyed the property); Fuller v. Fuller, 606 P.2d 306 (Wyo. 1980) (concluding the facts
supported imposition of a constructive trust where Ms. Fuller transferred title of
unencumbered real property to her son pursuant to an agreement that he would borrow
money to pay Ms. Fuller’s debts and then, after the loan was repaid, retransfer the property
to her).

[¶23] In his summary judgment memorandum, Lonnie argued there was no evidence he
made any promise to reconvey the Carbon County property to his parents. Consequently,
Delores “could not have relied on any such promise when transferring the Carbon County


3
  Some states require the constructive trust plaintiff to establish the parties had a fiduciary or confidential
relationship. See, e.g. 90 C.J.S. Trusts § 176, Westlaw (Aug. 2022 update). Wyoming does not. Thomasi
v. Koch, 660 P.2d 806, 809 (Wyo. 1983) (“We do not find a requirement in the jurisprudence of the State
of Wyoming that a constructive trust can only be found if a fiduciary relationship or a close family
relationship exists between the transferor and transferee at the time that the property is transferred.”).


                                                      7
property to [him].” We agree. By showing a lack of evidence on the first two elements for
a constructive trust claim Lonnie satisfied his prima facie burden.

[¶24] Delores’ discovery responses, which Lonnie submitted in support of his motion,
allude to an agreement to reconvey, 4 but Delores has never relied on them to support her
constructive trust claim on summary judgment. We “will not frame the issues for the
litigants and will not consider issues not raised by them and not supported by cogent
argument and authoritative citation.” Ross v. State ex rel. Dep’t of Workforce Servs., 2022
WY 11, ¶ 24, 503 P.3d 23, 31 (Wyo. 2022) (quoting Woods v. State, 2017 WY 111, ¶ 18,
401 P.3d 962, 969 (Wyo. 2017)); see also W.R.C.P. 56(c)(3) (“The court need consider
only the cited materials, but it may consider other materials in the record.”); Bear Peak
Res., LLC v. Peak Powder River Res., LLC, 2017 WY 124, ¶ 35, 403 P.3d 1033, 1046
(Wyo. 2017) (declining to consider an argument that there was a genuine issue of material
fact where Bear Peak Resources, LLC chose not to make that argument to the district court
and instead made it for the first time on appeal).

[¶25] Delores instead plainly asserted in her affidavit that the agreement was Lonnie
would receive title to the Carbon County property but she and Duwayne would retain
possession and control of the property. She then argued Lonnie’s June 2019 letter, which
she attached to her summary judgment motion and relied on to oppose Lonnie’s motion,
created a genuine issue of material fact in that it was replete with the terms of the
agreement. Referring to the letter, she specifically noted Lonnie’s acknowledgement that
the Carbon County property was put in his name for safekeeping and that she and Duwayne
asked him to put the property back in their names. She further asserted Lonnie
“memorialized his agreement to put the Laramie County property in [her] name after the
transfer.”

[¶26] In his letter, Lonnie stated the following about ownership of the Carbon County
property:

                I never thought the property was mine. I told you the last time
                I was talking to you that it was yours until you and Dad passed
                away.



4
  In her response to Lonnie’s first set of interrogatories, Delores asserted Lonnie’s June 2019 letter “shows
that [Lonnie] knew the agreement was made with my husband, Duwayne Statzer, [] that my husband and I
retained full power, possession, and control of the property and that the property was to be transferred back
into our names at any time we requested.” In her response to Lonnie’s requests for admission, she asserted
“[t]he Carbon County property listed on the Quitclaim Deed, dated May 16, 2016, was a verbal agreement
between [Lonnie], my husband, and me that title would be transferred to [Lonnie] but the sole power, right,
and authority to transfer the property would remain in control of my husband and me. [Lonnie] knew of
this agreement as stated in his letter.”


                                                     8
              Yes it was put in our names early for safe keeping. Mine and
              David[’]s piece of land was valued about the same. The river
              prop[erty] was valued at 123,000, David[’]s nearly the same
              and Rene[’]s 250,000.

[¶27] In addition, Lonnie said the following about his parents demanding the Carbon
County property back:

              Dad said he didn’t want to sell the property but he would trade
              for some deer or elk property with tags. No one in the family
              said a word while this process was going on over [three]
              proposed properties. As soon as they offered this new property
              and I told you [and] Dad all hell broke loose, why? Because
              David wanted it [and] by God you were going to get it for him.
              You both kept saying you wanted you[r] name back on the
              land.

Finally, Lonnie said the following about putting the Laramie County property in Delores’
name: “I told you a few months ago when this started. Because you put the land solely in
my name I would have to sign for it and then I would put it back in your name if the lies
[and] rumors stopped about the lying [and] stealing the land.”

[¶28] At most, these 2019 statements establish that Duwayne and Delores demanded
Lonnie return the Carbon County property to them only after they learned he was exploring
the possibility of trading it for different property, and that in 2019 Lonnie contemplated he
might put the Laramie County property in Delores’ name if certain conditions were met.
Lonnie’s 2019 letter sheds no light on what promises, if any, he made to reconvey the
Carbon County property at the time his parents conveyed it to him in 2015 and 2016. Nor
does it show Delores conveyed the Carbon County property to Lonnie in reliance on any
promise to reconvey. In fact, the 2016 deed, which both parties submitted with their
summary judgment materials, expressly stated “neither the Grantor nor any other person .
. . shall or will hereafter claim or demand any right or title to the subject property or any
part thereof[.]”

[¶29] Because Delores failed to come forward with evidence to support the first two
elements of her constructive trust claim, Lonnie is entitled to summary judgment on that
claim.

       Quiet Title

[¶30] Wyo. Stat. Ann. § 1-32-201 (LexisNexis 2021) identifies who may bring a quiet
title action:



                                             9
              An action may be brought by a person in possession of real
              property against any person who claims an estate or interest
              therein adverse to him, for the purpose of determining the
              adverse estate or interest. The person bringing the action may
              hold possession himself or by his tenant.

[¶31] To maintain a quiet title action “the plaintiff must have (1) possession, and (2) legal
title or some interest in the property.” Goodrich v. Stobbe, 908 P.2d 416, 418 (Wyo. 1995)
(quoting Hirsch v. McNeill, 870 P.2d 1057, 1059 (Wyo. 1994)). If land is unoccupied, the
person with title may bring a quiet title action, “either because the remedy exists
independent of the statute, or because his title gives him constructive possession.” Bellis
v. Kersey, 2010 WY 138, ¶ 17, 241 P.3d 818, 824 (Wyo. 2010) (quoting Goodrich, 908
P.2d at 418).

[¶32] For the reasons stated above, Delores has no equitable interest in the Laramie
County property. Moreover, there is no dispute Delores does not have possession of the
Laramie County property. Her affidavit states Lonnie is “preventing [her] from
controlling, accessing, owning or possessing the Laramie County property.” Nor is there
any dispute Lonnie has title to the Laramie County property. Consequently, regardless of
whether the land is vacant, the right to bring a quiet title action belongs to Lonnie, not
Delores. Because Delores lacks standing, Lonnie is entitled to summary judgment on her
quiet title claim.

[¶33] Affirmed.




                                             10